 8:19-cv-00043-RGK-PRSE Doc # 30 Filed: 07/08/20 Page 1 of 2 - Page ID # 536



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                    Petitioner,                            8:19CV43

      vs.
                                              MEMORANDUM AND ORDER
BRAD JOHNSON, and DOUG
PETERSON, Attorney General;

                    Respondents.


       This matter is before the court on Petitioner Eric M. Robin son’s response
(filing 29) to the court’s June 18, 2020 Memorandum and Order (filing 28)
directing Robinson to update his address with the court. Robinson represents t hat
his address has not changed since he last provided his contact in formation t o t he
court and it is unclear why mail addressed to his current address is bein g returned
as undeliverable. Robinson also notes that he has not “seen none of the orders sen t
to my ‘pauls pauls40@gmail.com’ as [he] requested.” (Filing 29.)

       The court’s records do not indicate that Robinson submitted a request for e-
filing rights which would allow him to receive electronic n otice of filin gs in h is
case. To obtain electronic filing access, Robinson should follow the instructions in
NEGenR 1.3(b) which provides:

      (b) Registration for CM/ECF.

             (1)    District Court Registration Form. Before electronically
                    filing a document with the court, an attorney must
                    register with PACER at the following web address:
                    www.pacer.gov. A pro se party, i.e., one not represented
                    by an attorney, to a pending civil case may regist er with
                    PACER at the following web address: www.pacer.gov.
 8:19-cv-00043-RGK-PRSE Doc # 30 Filed: 07/08/20 Page 2 of 2 - Page ID # 537



                   Registration constitutes a part y's con sent t o electronic
                   service and waiver of the right to service by personal
                   service or first class mail. Once registration is com plete,
                   a login and password are issued by PACER and serve as
                   part of the user’s electronic signature on documents filed
                   on the System. See NECivR 11.1; NECrimR 49.2.

       To be clear, if Robinson wishes to receive notice of filings in his case via e-
mail, then he must register for PACER as set forth above.

      IT IS THEREFORE ORDERED that:

     1.     Robinson has complied with the court’s June 18, 2020 Mem orandum
and Order regarding notification of his current address.

      2.    The next step in this case is for th e cou rt t o con duct a prelim inary
review of the habeas corpus petition in accordance with Rule 4 of the Rules
Governing Section 2254 cases. The court will conduct t his review in it s n ormal
course of business.

      Dated this 8th day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
